 



Exhibit 10.8

EMPLOYMENT AGREEMENT
David R. Fontaine

          This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective July 25,
2002 between American Management Systems, Incorporated, a corporation formed
under the laws of the State of Delaware with its principal place of business at
4000 and 4050 Legato Road, Fairfax, VA 22033 (“AMS”), and David R. Fontaine,
residing at 2917 Bellevue Terrace, N.W., Washington, D.C. 20016 (the
“Employee”).

          WHEREAS, AMS desires to engage the services of the Employee as
Executive Vice President, and the Employee is willing to render such services to
AMS in consideration of the terms and conditions agreed to by the parties; and

          WHEREAS, AMS has approved the employment of the Employee on the terms
and conditions set forth in this Agreement;

          NOW THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, AMS agrees
to employ the Employee, and the Employee agrees to perform services for AMS as
an employee, effective as of July 25, 2002 upon the terms and conditions set
forth herein.

      1.   Term.           The initial term of this Agreement shall end on
July 24, 2004, unless it is terminated earlier as provided herein. Beginning on
that date, and on each anniversary thereafter, unless it is terminated earlier
as provided herein or AMS delivers written notice to the Employee of its
intention not to extend the Agreement at least 90 days before such anniversary
date, the term of this Agreement shall automatically be extended for one
additional year. The restrictive covenants in Sections 10 and 11 hereof shall
survive the termination of this Agreement.       2.   Title and Duties.        
  The Employee shall be employed as Executive Vice President of AMS. The
Employee shall perform such services consistent with his position as might be
assigned to him from time to time and are consistent with the bylaws of AMS.    
  3.   Location.           The Employee’s place of employment shall be within a
25-mile radius of the location of the offices described above as AMS shall
reasonably direct, or at any other location that may be mutually agreed upon in
the future.

 



--------------------------------------------------------------------------------



 



      4.   Extent of Services.

      a.   General.           The Employee agrees not to engage in any business
activities during the term of this Agreement except those that are for the
benefit of AMS, and to devote his entire business time, attention, skill and
effort to the performance of his duties under this Agreement. Notwithstanding
the foregoing, the Employee may engage in charitable, professional and civic
activities that do not impair the performance of his duties to AMS, as the same
may be changed from time to time, or otherwise adversely affect AMS’s interest,
reputation, business or welfare. Nothing contained herein shall prevent the
Employee from managing his own personal investments and affairs, including but
not limited to investing his assets in the securities of publicly traded
companies; provided, however, that the Employee’s activities do not constitute a
conflict of interest, violate securities laws, or otherwise interfere with the
performance of his duties and responsibilities as described herein. The Employee
agrees to adhere to AMS’s published policies and procedures affecting directors,
officers, employees, and agents and shall use his best efforts to promote AMS’s
interest, reputation, business and welfare.       b.   Corporate Opportunities.
          The Employee agrees that he will not take personal advantage of any
AMS business opportunities that arise during his employment with AMS and that
might be of benefit to AMS. All material facts regarding such opportunities must
be promptly reported to the Board for consideration by AMS.

      5.   Compensation and Benefits.

      a.   Base Salary.           The Employee’s initial annualized base salary
shall be $325,000. The base salary shall be payable in accordance with AMS’s
standard payroll practices. The Employee’s annual base salary shall be reviewed
no less frequently than annually by the AMS Compensation Committee and/or Board;
provided, however, that at no time during the term of this Agreement shall the
Employee’s base salary be decreased from the base salary then in effect except
as part of a general program of salary adjustment by AMS applicable to all
similarly-situated employees.       b.   Incentive Compensation.

      (i)   The Employee shall be eligible for an annual cash bonus having a
value of from 0% to 120% of his annual base salary for the relevant year,
depending on AMS’s and the Employee’s performance with a target percentage of
60% (“Target Annual Bonus”). Such annual bonuses shall be paid at the usual
times for the payment of annual bonuses by AMS.

- 2 -



--------------------------------------------------------------------------------



 



      (ii)   The Employee shall be eligible to participate in all long term
incentive plans in which other executive vice presidents are eligible to
participate.

      c.   Hiring Grants.

      (i)   As of July 25, 2002, the Employee shall be granted the right, in the
form of deferred stock units, to receive 5,000 shares of common stock of AMS
that are subject to vesting and other restrictions. The stock shall be granted,
to the extent possible, under the American Management Systems Restricted Stock
and Stock Bonus Plan (the “Restricted Stock Plan”), and, in any event, the grant
shall have terms substantially similar to the terms of Discretionary Awards made
under the Restricted Stock Plan. If the Employee’s employment is terminated
without Cause and not on account of Disability (as defined below), the deferred
stock units shall become fully vested. The shares will vest over three years in
equal increments on the anniversary of the grant date.       (ii)   The Employee
shall be granted a nonqualified stock option for 40,000 shares of common stock
of AMS at the closing market price on July 25, 2002. The option shall be
granted, to the extent possible, under American Management Systems, Incorporated
1996 Amended Stock Option Plan F (“Plan F”), and in any event shall have terms
substantially similar to the terms of nonqualified stock options granted under
Plan F. The options will vest over four years in increments of twenty-five
percent on the anniversary of the grant date.

      d.   Other Benefits.           The Employee shall be entitled to paid
compensatory leave and vacation, sick leave, and holiday pay in accordance with
AMS’s policies in effect from time to time, and to participate in such life,
health, and disability insurance, pension, deferred compensation and incentive
compensation plans, stock options and awards, performance bonuses and other
benefits as AMS extends, as a matter of policy, to its executive vice
presidents.

      6.   Termination of Employment.

      a.   In General.           Except as specifically provided below or
elsewhere in this Agreement, the Employee’s employment may be terminated by
either party at any time with or without Cause. In any event, the Employee’s
employment shall terminate immediately upon his death.           Except as
specifically provided below or elsewhere in this Agreement, in the event that
the Employee’s employment is terminated, this Agreement shall terminate and

- 3 -



--------------------------------------------------------------------------------



 



          the Employee shall be entitled only to such rights and payment of such
benefits as might be provided by the terms of any employee benefit plan or
program of AMS, or any other agreement between AMS and the Employee.      
Except as specifically provided below or elsewhere in this Agreement,
constructive termination of the Employee’s employment by AMS shall be treated
the same as actual termination for purposes of this Agreement. Constructive
termination shall mean a termination of the Employee’s employment at his own
initiative following the occurrence, without the Employee’s prior written
consent, of one or more of the following events:

      (i)   a significant diminution in the nature or scope of the Employee’s
authority or the duties that the Employee performs, unless the Employee is given
new authority or assigned new duties (whichever is applicable) that are
substantially comparable to his previous authority and duties;       (ii)   a
significant reduction in the Employee’s then current base salary, a significant
reduction in his opportunities for earnings under his incentive compensation
plans, or a significant reduction in his employee benefits as a whole (in each
case except as part of a general reduction that applies to other
similarly-situated employees); or       (iii)   the relocation of the Employee’s
office from its location at the time of the change to a location more than 25
miles away without his prior written consent.

          The mere failure of AMS to extend (or notice of its intention not to
extend) the Agreement shall not result in actual or constructive termination;
provided, however, that if AMS fails to extend the Agreement its obligation to
provide the benefits set forth in Section 6.c. hereof, on the terms and
conditions set forth in that section, and without regard to any other section
hereof, shall survive the termination of the Agreement. Under no circumstances
shall a termination or constructive termination be deemed to occur for purposes
of Section 6.c. hereof, if AMS’s obligation to perform this Agreement is
assigned or transferred to a successor employer pursuant to Section 17 hereof or
if the Employee otherwise becomes employed without a significant period of
unemployment under substantially similar terms and conditions by a successor to
some or all of the business of AMS.       b.   Voluntary Termination.          
The Employee’s voluntary termination of employment shall be effective upon
30 days’ prior written notice to AMS, unless the parties mutually agree to
advance or delay the effective date.

- 4 -



--------------------------------------------------------------------------------



 



      c.   Termination Without Cause.           AMS’s termination of the
Employee’s employment (or taking of any action or actions resulting in
constructive termination of employment) without Cause shall be effective upon
30 days’ prior written notice to the Employee, unless the parties mutually agree
to advance or delay the effective date.       If the Employee’s employment is
terminated without Cause and not on account of Disability, the Employee shall be
entitled to receive from AMS the following benefits in addition to any other
benefits to which he might be entitled:

      (i)   a severance benefit in an amount equal to 100% of the Employee’s
annual base salary in effect immediately preceding such termination, but only if
(1) the Employee executes a release substantially identical to the release
attached hereto, (2) the period for revoking such release has expired, and
(3) the Employee has complied with the requirements of Sections 10 and 11
hereof;       (ii)   full vesting of any unexercised stock options; and      
(iii)   payment of amounts equal to any premiums for health and dental insurance
continuation coverage under any AMS health plans that is elected by the Employee
or his beneficiaries pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), other than the employee portion of such premiums,
at a time or times mutually agreed to by the parties.

  AMS shall pay 75% of the severance benefit in paragraph (i) within 30 days
after all of the applicable conditions are satisfied. AMS shall pay the other
25% of the severance benefit with interest 12 months after all of the applicable
conditions are satisfied, provided that the Employee complies with the covenants
in Sections 10 and 11 hereof throughout that period. If the Employee does not
comply with the requirements of Sections 10 and 11 hereof at any time during
that period, the other 25% of the severance benefit shall not be paid to the
Employee. All severance benefits paid to the Employee shall be paid subject to
all legally required payroll deductions and withholdings for sums owed by the
Employee to AMS.   For purposes of this Agreement, “Cause” shall mean: (1) the
conviction of the Employee of, or the entry of a plea of guilty or nolo
contendere by the Employee to, any felony or misdemeanor involving moral
turpitude; (2) fraud, misappropriation or embezzlement by the Employee; (3) the
Employee’s willful failure, gross negligence or gross misconduct in the
performance of his assigned duties for AMS; (4) the Employee’s breach of a
fiduciary duty to AMS; (5) any act or omission of the Employee not at the
express direction of the board or other appropriate authority that reflects
adversely on the integrity and reputation for honesty and fair dealing of AMS or
has a material detrimental effect on AMS’s financial condition, position or

- 5 -



--------------------------------------------------------------------------------



 



  business; or (6) the breach by the Employee of any material term of this
Agreement. For purposes of this Agreement, “Disability” shall mean disability as
defined in AMS’s existing long term disability policy.

      7.   Effect of Change in Control.

      a.   Additional Benefits.           If the Employee’s employment is
terminated within twelve (12) months following a Change of Control of AMS, and a
severance benefit is payable pursuant to Section 6.c.(i) hereof, (i) the amount
of the severance benefit shall be increased to 200% of the sum of the Employee’s
base salary and target annual bonus, (ii) the 25% hold-back of the severance
benefit shall not apply, and (iii) the Employee shall be entitled to the
Gross-up Payment, if any, described in subsection c below.       b.   Definition
of Change of Control.           A “Change of Control” shall mean the first of
the following events to occur:

      (i)   Any person or group (within the meaning of Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Act”)), other than AMS or a trustee
or other fiduciary holding securities under an employee benefit plan of AMS or a
corporation owned directly or indirectly by the stockholders of AMS in
substantially the same proportions as their ownership of stock of AMS, becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act), directly
or indirectly, of securities representing 50% or more of the combined voting
power of AMS’s then-outstanding securities entitled generally to vote for the
election of directors;       (ii)   AMS’s stockholders approve an agreement to
merge or consolidate with another corporation unless AMS’s stockholders
immediately before the merger or consolidation are to own more than two-thirds
(66-2/3%) of the combined voting power of the resulting entity’s voting
securities entitled generally to vote for the election of directors;       (iii)
  AMS’s stockholders approve an agreement (including, without limitation, an
agreement of liquidation) to sell or otherwise dispose of all or substantially
all of the business or assets of AMS; or       (iv)   During any period of two
(2) consecutive years, individuals who, at the beginning of the period,
constituted the Board cease for any reason to constitute at least a majority
thereof, unless the election or the nomination for election by AMS’s
stockholders of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period (either by a specific vote or by

- 6 -



--------------------------------------------------------------------------------



 



  approval of the proxy statement of AMS in which such person is named as a
nominee for director, without objection to such nomination).

          However, no Change of Control shall be deemed to have occurred by
reason of (1) any event involving a transaction in which the Employee or a group
of persons or entities with whom or with which the Employee acts in concert,
acquires, directly or indirectly, 50% or more of the combined voting power of
AMS’s then-outstanding voting securities or the business or assets of AMS,
(2) any event involving or arising out of a proceeding under Title 11 of the
United States Code or the provisions of any future United States bankruptcy law,
an assignment for the benefit of creditors or an insolvency proceeding under
state or local law.       c.   Effect of Section 280G.           The benefit
provided under this Section 7 or Section 6 hereof, if applicable, shall be
provided without regard to any limitations imposed by Section 280G or 4999 of
the Code.

      (i)   In the event that the Employee becomes entitled to the benefits
(including the acceleration of certain benefits) provided under this Section 7
or Section 6 hereof, if applicable (the “Benefits”), if any of the Benefits will
be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar tax that may hereafter be imposed), AMS shall pay to the Employee an
additional amount (the “Gross-up Payment”) such that the net amount retained by
the Employee, after deduction of any Excise Tax on the Total Benefits (as
hereinafter defined) and any federal, state and local income tax and Excise Tax
upon the Gross-up Payment provided for by this subparagraph (i), but before
deduction for any federal, state or local income tax on the Benefits, shall be
equal to the “Total Benefits,” as defined below.       (ii)   For purposes of
determining whether any of the Benefits will be subject to the Excise Tax and
the amount of such Excise Tax:

      (1)   Any other payments or benefits received or to be received by the
Employee in connection with a change of control of AMS or the Employee’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with AMS, any person whose actions
result in a change of control of AMS, or any person affiliated with AMS or such
person) (which, together with the Benefits, shall constitute the “Total
Benefits”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by AMS’s independent
auditors such other payments or benefits (in whole or in part) will not
constitute parachute payments,

- 7 -



--------------------------------------------------------------------------------



 



          or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code or are otherwise not subject to the Excise
Tax, and such tax counsel shall provide such opinion in writing to the Employee
such that he and his tax advisors can rely on it,       (2)   The amount of the
Total Benefits which shall be treated as subject to the Excise Tax shall be
equal to the lesser of (I) the total amount of the Total Benefits and (II) the
amount of excess parachute payments within the meaning of Section 280G(b)(1) of
the Code (after applying paragraph (1), above), and       (3)   The value of any
non-cash benefits or any deferred payment or benefit shall be determined by
AMS’s independent auditors in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.

      (iii)   For purposes of determining the amount of the Gross-up Payment,
the Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation for the calendar year in which the Gross-up
Payment is to be made and the applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. In the
event that the Excise Tax is subsequently determined to be less than the amount
taken into account hereunder at the time the Gross-up Payment is made, the
Employee shall repay to AMS at the time that the amount of such reduction in
Excise Tax is finally determined the portion of the Gross-up Payment
attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Employee if
such repayment results in a reduction in Excise Tax and/or a federal and state
and local income tax deduction), plus interest on the amount of such repayment
at the rate provided in Section 1274(b)(2)(B) of the Code. In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), AMS shall make an additional gross-up payment in respect of such
excess (plus any interest payable with respect to such excess) at the time that
the amount of such excess is finally determined.

- 8 -



--------------------------------------------------------------------------------



 



      8.   Mitigation and Offset.           If the Employee’s employment is
terminated during the term of this Agreement without Cause, the Employee shall
be under no duty or obligation to seek or accept other employment, and no
payment or benefits of any kind due him under this Agreement shall be reduced,
suspended or in any way offset by any subsequent employment.       9.  
Entitlement to Other Benefits.           Except as expressly provided herein,
this Agreement shall not be construed as limiting in any way any rights or
benefits the Employee, his spouse, dependents or beneficiaries may have pursuant
to any other employee benefits plans or programs.       10.   Confidentiality.  
        The Employee acknowledges that all confidential information regarding
the business of AMS and its subsidiaries and affiliates is the exclusive
property of AMS. On or before the date that his employment with AMS terminates,
the Employee shall return to AMS all copies of any material involving such
confidential information to AMS, and the Employee agrees that he will not,
directly or indirectly, divulge or use such information, whether or not such
information is in written or other tangible form. The Employee also shall return
to AMS by that date any other items in his possession, custody or control that
are the property of AMS. The Employee understands that even after the date that
his employment with AMS terminates he will remain bound by the terms of the
American Management Systems, Incorporated Confidentiality and Intellectual
Property Rights Agreement, the AMS Ethical Business Conduct policy statement,
and the restrictive covenants contained in this Section 10 and Section 11
hereof. This Section is intended to cover confidential information of AMS that
relates to the business of AMS that has not otherwise been made public and shall
not apply to employee responses that may be required by proper governmental or
judicial inquiry. No breach of this Section shall be deemed to have occurred
unless AMS provides written notice to the Employee of the breach within 90 days
after AMS becomes aware of it.       11.   Non-Solicitation.           Effective
on the date that his employment with AMS terminates and for a period of
12 months thereafter, the Employee shall not directly (a) employ or solicit for
employment, or assist in any way in solicitation for employment, any person
employed by AMS or any of its affiliates then or at any time within the
preceding 12 months; or (b) solicit, or assist in any way in the solicitation of
business from any of AMS’s or its affiliates’ clients or prospective clients,
either for the Employee’s own benefit or the benefit of anyone other than AMS,
unless the business being solicited is not competitive with the services or
products provided by AMS or its affiliates. Clause (b) shall not apply unless
the business being solicited is in a line of business in which AMS was already
engaged or already had under active consideration while the Employee was
employed by AMS or is a natural

- 9 -



--------------------------------------------------------------------------------



 



          extension of such a line business with a client that was an existing
client of AMS during that time.       12.   Employee Representation.          
The Employee represents and warrants to AMS that he is not now under any
obligation of a contractual or other nature to any person, business or other
entity that is inconsistent or in conflict with this Agreement or that would
prevent him from performing his obligations under this Agreement.       13.  
Arbitration.           Any dispute or controversy arising under or in connection
with this Agreement shall, if AMS or the Employee so elects, be settled by
arbitration, in accordance with the Commercial Arbitration Rules procedures of
the American Arbitration Association. Arbitration shall occur before a single
arbitrator, provided, however, that if the parties cannot agree on the selection
of such arbitrator within 30 days after the matter is referred to arbitration,
each party shall select one arbitrator and those arbitrators shall jointly
designate a third arbitrator to comprise a panel of three arbitrators. The
decision of the arbitrator shall be rendered in writing, shall be final, and may
be entered as a judgment in any court in the Commonwealth of Virginia. AMS and
the Employee each irrevocably consent to the jurisdiction of the federal and
state courts located in Virginia for this purpose. The arbitrator shall be
authorized to allocate the costs of arbitration between the parties.
Notwithstanding the foregoing, AMS, in its sole discretion, may bring an action
in any court of competent jurisdiction to seek injunctive relief in order to
avoid irreparable harm and such other relief as AMS shall elect to enforce the
Employee’s covenants in Sections 10 and 11 hereof.       14.   Legal Expenses.  
        Except as provided in Section 13 hereof, if any dispute or controversy
arises under or in connection with this agreement, AMS shall promptly pay all
the Employee’s legal fees and expenses relating to the dispute or controversy,
including, by way of example rather than limitation, reasonable attorneys’ fees
incurred by the Employee in seeking to obtain or enforce any right or benefit
under this Agreement, provided, however, that this obligation of AMS shall not
apply unless the Employee prevails in whole or in part on the dispute or
controversy. This obligation shall apply irrespective of whether the dispute or
controversy is resolved by arbitration, litigation, or a settlement thereof.    
  15.   Interest.           AMS shall pay to the Employee interest at the prime
lending rate as announced from time to time by Citibank, N.A. or its successors
or another substantially similar rate on all or any part of any amount to be
paid to the Employee hereunder that is not paid when due or that is deferred
under an express obligation to pay interest.

- 10 -



--------------------------------------------------------------------------------



 



      16.   Indemnification.

      a.   AMS agrees that if the Employee is made a party, or, is threatened to
be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of AMS, or is or was serving at the
request of AMS as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Employee’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Employee shall be
indemnified and held harmless by AMS to the fullest extent permitted or
authorized by AMS’s certificate of incorporation and by-laws. To the extent
consistent with the foregoing, this obligation to indemnify the Employee and
hold him harmless shall continue even if he has ceased to be a director,
officer, member, employee or agent of AMS or other such entity described above,
and shall inure to the benefit of the Employee’s heirs, executors and
administrators. AMS shall advance to the Employee all reasonable costs and
expenses incurred by him in connection with a Proceeding within 20 days after
receipt by AMS of a written request for such advance. Such request shall include
an undertaking by the Employee to repay the amount of such advance if it shall
ultimately be determined that the Employee is not entitled to be indemnified
against such costs and expenses.       b.   Neither the failure of AMS
(including its Board, independent legal counsel or stockholders) to have made a
determination before such Proceeding concerning payment of amounts claimed by
the Employee under subsection a above that indemnification of the Employee is
proper because he has met the applicable standards of conduct, nor a
determination by AMS (including its Board, independent legal counsel or
stockholders) that the Employee has not met such applicable standards of
conduct, shall create a presumption that the Employee has not met the applicable
standards of conduct.

      17.   Assignability and Binding Nature.           This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, heirs (in the case of the Employee) and assigns. No rights or
obligations may be assigned or transferred by AMS except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which AMS is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of AMS, provided that the assignee or transferee
is the successor to all or substantially all of the assets of AMS and such
assignee or transferee assumes the liabilities, obligations, and duties of AMS,
as contained in this Agreement, either contractually, or as a matter of law. AMS
further agrees, that in the event of a sale of assets or liquidation as
described in the foregoing sentence, it shall take whatever action it is legally
entitled to take in order to cause the assignee or transferee to expressly
assume the liabilities, obligations, and duties of AMS under this Agreement.
Notwithstanding any such assignment, AMS shall not be

- 11 -



--------------------------------------------------------------------------------



 



          relieved from liability under this Agreement. No rights or obligations
of the Employee under this Agreement may be assigned or transferred by the
Employee other than his right to receive compensation and benefits, provided
such assignment or transfer is otherwise permitted by law.       18.   Notices.
          All notices required or permitted hereunder shall be in writing and
shall be deemed effective: (a) upon personal delivery; (b) upon deposit with the
United States Postal Service, by registered or certified mail, postage prepaid;
or (c) in the case of delivery by nationally recognized overnight delivery
service, when received, addressed as follows:           If to AMS to:          
American Management Systems, Incorporated     4050 Legato Road     Fairfax, VA
22033     Attention: Garry Griffiths, Chief Human Resources Officer          
With a copy (which shall not constitute notice) to:           Shaw Pittman LLP  
  2300 N Street, N.W.     Washington, DC 20037     Attention: Barbara M.
Rossotti, Esq.           If to the Employee, to:           David R. Fontaine
2917 Bellevue Terrace, N.W.
Washington, D.C. 20016           or to such other address or addresses as either
party shall designate to the other in writing from time to time by like notice.
At AMS’s sole discretion it may substitute, for any advance notification
otherwise required in this Agreement (including the right to a delayed effective
date provided in Section 6 hereof in lieu of advance notice), continued payment
of regular salary and benefits during the otherwise required advance
notification period.       19.   Amendment.           This agreement may be
amended or modified only by a written instrument executed by both AMS and the
Employee.       20.   Captions.           The captions appearing herein are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section hereof.

- 12 -



--------------------------------------------------------------------------------



 



      21.   Time.           All reference herein to periods of days are to
calendar days, unless expressly provided otherwise. Where the time period
specified herein would end on a weekend or holiday, the time period shall be
deemed to end on the next business day.       22.   Entire Agreement.          
Except for other agreements specifically referenced herein, this Agreement
constitutes the entire agreement between AMS and the Employee and supersedes all
prior agreements and understandings, whether written or oral relating to the
subject matter hereof.       23.   Severability.           In case any provision
hereof shall be held by a court or arbitrator with jurisdiction over AMS or the
Employee to be invalid, illegal or otherwise unenforceable, such provision shall
be restated to reflect as nearly as possible the original intentions of AMS and
the Employee in accordance with applicable law, and the validity, legality and
enforceability of the remaining provisions shall in not way be affected or
impaired thereby.       24.   Waiver.           No delays or omission by AMS or
the Employee in exercising any right hereunder shall operate as a waiver of that
or any other right. A waiver or consent given by AMS or the Employee or any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.       25.   Governing Law.  
        This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Virginia, without regard to its
conflicts of laws principles.       26.   Withholding.           AMS may make
any appropriate arrangements to deduct from all benefits provided hereunder any
taxes reasonably determined to be required to be withheld by any government or
government agency. The Employee shall bear all taxes on benefits provided
hereunder to the extent that no taxes are withheld, irrespective of whether
withholding is required.       27.   Counterparts.           This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instruments.

- 13 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, AMS and the Employee have executed this Agreement effective
as of July 25, 2002.

          EMPLOYEE:       AMERICAN MANAGEMENT
SYSTEMS, INCORPORATED /s/ David R. Fontaine   By:   /s/Garry Griffiths

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

David R. Fontaine       Garry Griffiths   Date: 7/25/02   Date:   7/25/02

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

- 14 -